DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1, 5, 7, 8, 16, and 18 have been amended and claim 20 has been added; as a result, claims 1-20 are currently pending in the present application, with claims 1, 16, and 18 being independent. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 December 2020 has been considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 23 December 2021, with respect to double patenting rejection of claims 1, 16, and 18, along with accompanying amendments received on the same date, have been fully considered, and are partially persuasive. After reconsideration, in light of applicant’s amendments the scope of claims 1, 16, and 18 in the present application is patentably distinct over claims 7, 11, and 22 of US Patent 9,967,414 and claims 1, 12, and 16 of US Patent 10,909,763. The scope of claims 1, 16, and 18 are not patentably distinct from those noted in US Patent 9,928,652. The double patenting rejection of claims 1, 16, and 18 over claims 1, 22, 27 of US Patent 9,928,652 has been maintained, while the double patenting rejections of claims 1, 16, and 18 over claims 7, 11, and 22 of US Patent 9,967,414 and claims 1,12,16 of US Patent 10,909,763 have been withdrawn.
Applicant’s arguments, see page 8, filed 23 December 2021, with respect to the 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection of claims 7 and 8, along with accompanying amendments received on the same date, have been fully considered, and are persuasive. The 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph rejection of claims 7 and 8 has been withdrawn.
Applicant’s arguments, see pages 8-11, filed 23 December 2021, with respect to the prior art rejection of claims 1-19, along with accompanying amendments received on the same date, have been fully considered, but are moot because the new ground of rejection does not rely on combination of references as previously set forth in the most recent Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 22, and 27, and 16 of U.S. Patent No. 9,928,652.
Current Application (17/138,303)
US Patent 9,928,652
16. A method comprising: 
prior to capturing a first image of an environment, determining a first position and first orientation of a mobile device based on information obtained from at least one of a global positioning system and a compass; 
capturing, by a camera of the mobile device, the first image of the environment;
displaying, on a display of the mobile device, the captured first image;
overlaying a wire frame model that represents one or more objects shown in the first image of the environment over the captured first image based on the determined first position and first orientation of the mobile device; 
capturing, by the camera of the mobile device, a second image of the environment; 
after determining the first position and first orientation of the mobile device based on the information obtained from at least one of the global positioning system and the compass, automatically detecting, using optical recognition techniques, a physical marker in the captured second image; and
in response to detecting the physical marker, estimating a second position and second orientation of the mobile device,
wherein the second position and second orientation of the mobile device differ from the first position and first orientation of the mobile device.
1. A method comprising:
	determining, using at least one sensor of a device, a location and orientation of the device based on a direction and a speed of the movement of the device, a plurality of different signals from a plurality of sources over a time interval, and geographical locations of the plurality of sources;
	displaying, on a display of the device, a video image of an environment of the device;
	overlaying on the video image, by the device, at least one object from a virtual reality model of the environment,
	wherein a position at which the at least one object is overlaid on the video image is determined based at least in part on the location and orientation of the device determined by the at least one sensor of the device;
	detecting, using at least one sensor of the device, positions of one or more markers physically located within the video image of the environment;
	aligning the position of the at least one object from the virtual reality model within the video image based at least in part on the positions of the one or more markers in order to calibrate the virtual reality model environment with the video image of the environment of the device;
	receiving a user lock-in input;
	in response to receiving the user lock-in input, sending, by the device, an updated copy of the virtual reality model to match the current position of the overlaid at least one object to a central repository in which a final edition of the virtual model of the environment is stored, wherein the central repository receives and stores a plurality of changed coordinates of the virtual model from a plurality of mobile devices over a period of time, compares the plurality of changed coordinates to each other, and creates an updated final edition of the virtual model by aggregating the changed coordinates of the virtual reality model having similar coordinate values from among the plurality of changed coordinates of the virtual model in order to adjust the coordinates of the final edition of the virtual model;
	receiving, by the device, the updated final edition of the virtual model.



Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claim 16 in the current application (17/138,303) is an obvious variant of the independent claim 1 in US Patent 9,928,652. The other minor differences between the claim 1 in the allowed patent and claim 16 the current application do not appear to change the scope of the claimed invention.
Similar mappings can be shown between each of the independent claims, as well as their dependents in the present application and the claims in the allowed US Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein estimating the second position and the second orientation of the mobile device is performed based on a comparison of a position of the physical marker in the captured second image relative to coordinates mapped to a virtual marker in the wire frame model that corresponds to the physical marker in the captured second image.” It is not immediately clear given the plain and ordinary meaning of the words themselves or when interpreted in light of the corresponding disclosure how the second position and orientation are estimated based on a comparison of a position of the physical marker in the captured second image relative to coordinates mapped to a virtual marker in the wire frame model that corresponds to the physical marker in the captured second image. The examiner respectfully requests the applicant clarify the scope of the claimed limitation.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 8, 10, 11, and 15-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (WIPO document WO 2011/045276, US PG Publication 2012/0218263 is being used as a translation for WO 2011/045276) in view of Arrasvuori (US PG Publication 2008/0071559) in further view of Balan et al. (US PG Publication 2012/0306850) further in view of Hueso (US PG Publication 2012/0120113).
Regarding claim 1, Meier teaches a computer readable-memory storing one or more instructions, which, when executed by one or more processors, cause the one or more processors to perform a method (see for instance, paragraphs 31-33) comprising:
 prior to capturing a first image of an environment, determining a first position and first orientation of a mobile device based on information obtained from at least one of a global positioning system and a compass (see for instance, paragraphs 33-40. The position and orientation of the device can be determined according to GPS and a compass, see for instance, paragraphs 33-40); 
capturing, by a camera of the mobile device, the first image of the environment (An image of the environment is captured by a camera of the mobile device, see for instance, paragraph 33);
displaying, on a display of the mobile device, the captured first image (The captured image can be displayed on the display of the mobile device, see for instance, paragraphs 32-35);
overlaying a wire frame model that represents one or more objects shown in the first image of the environment over the captured first image based on the determined first position and first orientation of the mobile device (A video image of the real environment can be displayed on a display of the device, see for instance, paragraphs 33-37. A model that represents one or more objects shown in the image of the environment can be overlaid, see for instance, paragraphs 1, 32, 35,42,and 43. For augmented reality applications, the camera image can be shown on display and augmented with additional virtual information, such as POI objects related to the real world, that have a specific position in relation to reality, see for instance, paragraph 35); 
capturing, by the camera of the mobile device, a second image of the environment (A second image of the environment can be captured see for instance, paragraphs 33-40); 
after determining the first position and first orientation of the mobile device based on the information obtained from at least one of the global positioning system and the compass, automatically detecting, using optical recognition techniques, a physical marker in the captured second image (For permitting AR to be realized, the pose (position and orientation) of the camera in space is necessary…it is also possible to use other methods, such as e.g., optical initialization and tracking or the combination of optical methods with GPS and orientation sensors…RFIDs (markers or chips for ‘radio frequency identification’) or optical markers can support can support the locating process, see paragraph 40. The display may have additional sensors, such as rotation sensors and a camera for optical tracking, see for instance, paragraph 33. The mechanism of recognition of image features in the image and the corresponding correction of image pose and object pose, see paragraph 67. Image features (e.g., distinctive features of real objects) are compared with corresponding features of reference images of a reference database and matched, see for instance, paragraph 67); and
in response to detecting the physical marker, estimating a second position and second orientation of the mobile device (For permitting AR to be realized, the pose (position and orientation) of the camera in space is necessary…it is also possible to use other methods, such as e.g., optical initialization and tracking or the combination of optical methods with GPS and orientation sensors…RFIDs (markers or chips for ‘radio frequency identification’) or optical markers can support can support the locating process, see paragraph 40.),
wherein the second position and second orientation of the mobile device differ from the first position and first orientation of the mobile device (The first and second poses of the mobile device differ from each other, see for instance, paragraphs 33-40, 61, and 62).
Meier does not teach that a wire frame model is overlaid 
In the same art of augmented reality, Arrasvuori teaches that a scene can be augmented by replacing or changing objects already in the scene, such as changing the wallpaper or replacing a window, see for instance, paragraphs 47-49 and fig. 4. For instance, a real window in a scene can be replaced by a simulated/virtual window in the scene, see paragraph 48. Virtual 3D objects in the scene can be rendered (e.g., window ledges) and overlaying surface effects such that they appear to follow the contour of the real element in the scene (e.g., rendering window panes over the glass as a surface feature), see paragraph 48 and fig. 4B. In order for different views to be generated, the device may need to be aware of its location and orientation (such as for example, location relative to reference points in the room/points of interest), see for instance, paragraph 51. The user can place a marker at an appropriate point in a room, such as where the user desires the virtual object to be rendered, see for instance, paragraph 54 and fig. 6. The use of markers or reference points enable the device to correlate images seen through a device camera with features of the real world, see for instance, paragraph 54. The manipulation of objects in a display based on features of the camera view and local environment is well known in the art, see for instance, paragraph 58.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier and Arrasvuori in front of them to incorporate scene augmentation as taught by Arrasvuori into Meier augmented reality display system, as modifying and replacing objects in a scene, such as described by Arrasvuori was well known at the time of the invention and would have yielded predictable results in combination with Meier.
The modification of Meier with Arrasvuori would have explicitly allowed overlaying a wire frame model that represents one or more objects shown in the first image of the environment over the captured first image based on the determined first position and first orientation of the mobile device. 
The motivation would have been to increase user control of augmented objects and increase system and design flexibility, see for instance, Arrasvuori, paragraph 5 and 8.
Meier in view of Arrasvuori do not explicitly teach that a wire frame model is overlaid 
In the same art of augmented reality, Balan teaches that an AR system may allow a user of a mobile device to view augmented images in real-time as the user moves about within a particular real-world environment, see paragraph 21. The AR system must determine a particular pose associated with the mobile device (i.e., perform a localization step), see paragraph 21. The mobile device may include a GPS receiver and an motion and orientation sensor…prior to image processing, a first-pass estimate for the pose associated with the mobile device may be obtained by utilizing GPS location information and orientation information, see paragraph 64. Mobile device may also obtain location and orientation information by detecting, tracking, and triangulating the position of physical tags or emitters, see paragraph 64. Landmarks and other points of interest within the real-world environment may be detected using various image processing methods such as object recognition, frame alignment, feature detection, comer detection, blob detection, and edge detection methods, see paragraph 65. As mobile device 630 moves around within an environment, mobile device 630 may continuously search for and extract landmarks and associate newly discovered landmarks to those found previously, see for instance, paragraph 65.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori and Balan in front of them to incorporate GPS/marker detection and updating based on user movement as taught by Balan into Meier’s modified augmented reality display system, as having an initial estimate of the device pose and subsequently adjusting the pose based on user movement, such as described by Balan was well known at the time of the invention and would have yielded predictable results in combination with Meier, and Arrasvuori.
The modification of Meier, and Arrasvuori with Balan would have explicitly allowed the position and orientation (pose) of the device to be estimated based on detecting the physical marker in the environment as the user moves around. 
The motivation for using GPS/marker detection and updating based on user movement would have been to realistically integrate virtual and real-world content and increase system and design flexibility, see for instance, Balan, paragraph 3.
Meier in view of Arrasvuori in further view of Balan do not explicitly teach that a wire frame model is overlaid. 
In the same art of modeling, Hueso teaches that a three-dimensional environment model may be rendered as a wireframe or semi-transparently over a still or video image captured by the camera of a hand-held augmented reality device, so that the user can visualize both the image/video and the environment model, see for instance, paragraphs 17-23.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, and Hueso in front of them to incorporate wire frame model as taught by Hueso into Meier’s modified augmented reality display system, as having virtual models comprise wireframe mode, such as described by Hueso was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, and Balan.
The modification of Meier, Arrasvuori, and Balan with Hueso would have explicitly allowed the at least one object overlaid on the video image to be a wire frame model and aligning the wireframe model of the environment over the video image based on the determined location of the device within the environment. 
The motivation for using wireframe models would have been to visualize the environmental model and objects in the video image and increase system and design flexibility, see for instance, Hueso, paragraph 22.
Regarding claim 2, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform the method further comprising: automatically adjusting a position of the wire frame model relative to the captured first image based on the second position and second orientation (see for instance, Hueso, paragraphs 17, 21-23, and 30-37 and fig. 2). The motivation to combine Meier, Arrasvuori, Balan, and Hueso is the same as that which was set forth with respect to claim 1.
Regarding claim 8, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein estimating the second position and the second orientation of the mobile device is performed based on a comparison of a position of the physical marker in the captured second image relative to coordinates mapped to a virtual marker in the wire frame model that corresponds to the physical marker in the captured second image (see for instance, Meier, paragraphs 33, 40, 65, 67, Arrasvuori, paragraphs 48-54, 56, and 58, and Hueso, paragraphs 17, 21-23, and 30-37 and fig. 2). The motivation to combine Meier, Arrasvuori, Balan, and Hueso is the same as that which was set forth with respect to claim 1.
Regarding claim 10 Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein the automatically detecting using the optical recognition techniques comprises determining, by a user, a location of the physical marker (see for instance, Meier, paragraphs 33, 40, and 67 and Arrasvuori, paragraphs 47-49, 51, 54, 58 and figs. 4-6). The motivation to combine Meier, Arrasvuori, Balan, and Hueso is the same as that which was set forth with respect to claim 1.
Regarding claim 11 Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein the method performed by an enhanced reality application stored on the one or more processors (see for instance, Meier, paragraph 35 and Arrasvuori, paragraphs 34 and fig. 1 and Hueso abstract). The motivation to combine Meier, Arrasvuori, Balan, and Hueso is the same as that which was set forth with respect to claim 1.
Regarding claim 15, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein the captured first image includes one or more buildings, and wherein the wire frame model represents surfaces of the one or more buildings (see for instance, Arrasvuori, paragraphs 47, 57 and fig. 4 and Hueso, paragraphs 21, 22, 30, 31, 40, and fig. 2. The appearance of one or more surfaces may be selected and altered by way of a menu that is provided, for example, by a wall paper or paint supplier, see for instance, Arrasvuori, paragraph 47 and fig. 4. The 3D model may or may not rendered over the environment image either in a wireframe mode or in a semi-transparent mode in order for the environment image to show through, see for instance, Hueso, paragraph 22 and fig. 2. In this case, the user found a position, which matches that of the virtual camera causing the three-dimensional environment model and the real scene to be perfectly aligned, see for instance, Hueso, paragraph 31, and fig. 2). The motivation to combine Meier, Arrasvuori, Balan, and Hueso is the same as that which was set forth with respect to claim 1.
Regarding claims 16 and 18, claim 18 is the method claim and claim 18 is the device claim of the computer-readable medium claim 1 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 1. In addition, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach one or more sensors; and
one or more processors configured to perform an action (see for instance, Meier, paragraphs 33-35, and Balan, paragraph 25)
Regarding claims 17 and 19, claim 17 is the method claim and claim 19 is the device claim of the computer-readable medium claim 2 and are accordingly rejected using substantially similar rationale as to that which was set forth in claim 2.
Claims 3, 4, 7, 12-14, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (WIPO document WO 2011/045276, US PG Publication 2012/0218263 is being used as a translation for WO 2011/045276) in view of Arrasvuori (US PG Publication 2008/0071559) in further view of Balan et al. (US PG Publication 2012/0306850) further in view of Hueso (US PG Publication 2012/0120113), as applied to claim 1 above, in further view of Haddick et al. (US PG Publication 2012/0242698).
Regarding claim 3, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1, but do not appear to teach wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform the method, further comprising: receiving one or more vocal commands through a microphone of the mobile device; and in response to receiving the one or more vocal commands, automatically adjusting a position of the wire frame model relative to the captured first image in a manner that corresponds to the one or more vocal commands.
In the same art of augmented reality, Haddick teaches that a user can control the augmented reality eyepiece through voice commands through a microphone of a device and gestures/hand motions, see for instance, paragraphs 405-407, 457 and 708. The user can issue various commands and control of the augmented reality system through the use of gestures/motion, see for instance, paragraphs 371, 372, 375, 379 400, 405 and 726. Gestures/hand motions may be used to manipulate displayed objects, such as moving an object, rotating an object, deleting an object, see for instance, paragraph 405-407 and 749.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, Hueso and Haddick in front of them to incorporate augmented reality control as taught by Haddick into Meier’s augmented reality display system, as controlling a system via voice commands and gestures/hand motions, such as described by Haddick was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, Balan and Hueso.
The modification of Meier, Arrasvuori, Balan and Hueso with Haddick would have allowed manipulating/moving a wireframe model of the environment in response to gestures made by a user of the device. 
The motivation for using augmented reality control would have been to increase user multitasking and improve and increase system and design flexibility, see for instance, Haddick, paragraph 749.
Regarding claim 4, Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick teach the computer-readable memory according to claim 3 and further teach wherein the one or more vocal commands comprise at least one of a "move left" command, a "move right" command, a "move up" command, a "move down" command, a "move forward" command, or a "move backward" command (see for instance, Hueso, paragraphs 17, 21-23, 30-37, and 55 and fig. 2). The motivation to combine Meier, Arrasvuori, Balan, Hueso, and Haddick is the same as that which was set forth with respect to claim 3.
Regarding claim 7, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1, but do not appear to teach wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform the method, further comprising: detecting one or more physical movements of a user through the camera; and in response to detecting the one or more physical movements, automatically adjusting a position of the wire frame model relative to the first image to correspond to the one or more physical movements. 
In the same art of augmented reality, Haddick teaches that a user can control the augmented reality eyepiece through voice commands through a microphone of a device and gestures/hand motions, see for instance, paragraphs 405-407, 457 and 708. The user can issue various commands and control of the augmented reality system through the use of gestures/motion, see for instance, paragraphs 371, 372, 375, 379 400, 405 and 726. Gestures/hand motions may be used to manipulate displayed objects, such as moving an object, rotating an object, deleting an object, see for instance, paragraph 405-407 and 749.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, Hueso and Haddick in front of them to incorporate augmented reality control as taught by Haddick into Meier’s augmented reality display system, as controlling a system via voice commands and gestures/hand motions, such as described by Haddick was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, Balan and Hueso.
The modification of Meier, Arrasvuori, Balan and Hueso with Haddick would have allowed manipulating/moving a wireframe model of the environment in response to gestures made by a user of the device. 
The motivation for using augmented reality control would have been to increase user multitasking and improve and increase system and design flexibility, see for instance, Haddick, paragraph 749.
Regarding claim 12, Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1, but do not appear to teach wherein the instructions, when executed by the one or more processors, further cause the one or more processors to detect hand movements of a user on the display of the mobile device and to move the wire frame model over the captured first image based on the hand movements.
In the same art of augmented reality, Haddick teaches that a user can control the augmented reality eyepiece through voice commands through a microphone of a device and gestures/hand motions, see for instance, paragraphs 405-407, 457 and 708. The user can issue various commands and control of the augmented reality system through the use of gestures/motion, see for instance, paragraphs 371, 372, 375, 379 400, 405 and 726. Gestures/hand motions may be used to manipulate displayed objects, such as moving an object, rotating an object, deleting an object, see for instance, paragraph 405-407 and 749.
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, Hueso and Haddick in front of them to incorporate augmented reality control as taught by Haddick into Meier’s augmented reality display system, as controlling a system via voice commands and gestures/hand motions, such as described by Haddick was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, Balan and Hueso.
The modification of Meier, Arrasvuori, Balan and Hueso with Haddick would have allowed manipulating/moving a wireframe model of the environment in response to gestures made by a user of the device. 
The motivation for using augmented reality control would have been to increase user multitasking and improve and increase system and design flexibility, see for instance, Haddick, paragraph 749.
Regarding claim 13 Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick teach the computer-readable memory according to claim 12 and further teach wherein the hand movements comprise input gestures on a touchscreen display of the mobile device (see for instance, Haddick, paragraphs 371, 405-407, 465, 466, and 749). The motivation to combine Meier, Arrasvuori, Balan, Hueso, and Haddick is the same as that which was set forth with respect to claim 3.
Regarding claim 14 Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick teach the computer-readable memory according to claim 13 and further teach wherein an input gesture comprises one of a grasping gesture, an expanding gesture, or a rotating gesture (see for instance, Haddick, paragraphs 371, 405-407, 465, 466, and 749). The motivation to combine Meier, Arrasvuori, Balan, Hueso, and Haddick is the same as that which was set forth with respect to claim 3.
 Regarding claim 20, Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick teach the method according to claim 7 and further teach wherein the one or more physical movements detected through the camera comprises detecting a hand movement made by the user within a field of vision of the camera (A user can control the augmented reality eyepiece through voice commands through a microphone of a device and gestures/hand motions, see for instance, Haddick paragraphs 405-407, 457 and 708. The user can issue various commands and control of the augmented reality system through the use of gestures/motion, see for instance, Haddick paragraphs 371, 372, 375, 379 400, 405 and 726. Gestures/hand motions may be used to manipulate displayed objects, such as moving an object, rotating an object, deleting an object, see for instance, Haddick paragraph 405-407 and 749). The motivation to combine Meier, Arrasvuori, Balan, Hueso, and Haddick is the same as that which was set forth with respect to claim 3.
Claims 5 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (WIPO document WO 2011/045276, US PG Publication 2012/0218263 is being used as a translation for WO 2011/045276) in view of Arrasvuori (US PG Publication 2008/0071559) in further view of Balan et al. (US PG Publication 2012/0306850) further in view of Hueso (US PG Publication 2012/0120113) in further view of Haddick et al. (US PG Publication 2012/0242698), as applied to claim 3 above, in further view of Kim (US PG Publication 2012/0127072).
Regarding claim 5, Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick teach the computer-readable memory according to claim 3, but do not appear to teach wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform the method further comprising: in response to receiving the vocal command, identifying the received vocal command from a database of vocal commands, wherein each of the vocal commands in the database corresponds with a particular calibration action; and adjusting the wire frame model according to the particular calibration action corresponding to the vocal command. 
In the same art of voice/gesture control, Kim teaches that a control module searches for a specific command matched with the received gesture information from a database – if the searched result exists, the control module may control the database to identify whether voice information mapped into the searched specific command is matched with feature information of the input voice based on the voice information received through the user interface module, see for instance, paragraph 72. The system may determine whether the input gesture is matched with the gesture information of the specific command stored in the database, see for instance, paragraphs 144 and 163. 
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, Hueso, Haddick and Kim in front of them to incorporate matching received voice commands to a database as taught by Kim into Meier’s augmented reality display system, as determining whether in the input gesture is stored to a specific command in a database, such as described by Kim was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, Balan, Hueso and Haddick.
The modification of Meier, Arrasvuori, Balan, Hueso and Haddick with Kim would have allowed in response to receiving the vocal command, identifying the received vocal command from a database of vocal commands, wherein each of the vocal commands in the database corresponds with a particular calibration action; and adjusting the wire frame model according to the particular calibration action corresponding to the vocal command. 
The motivation for using a database to match received voice commands would have been to ensure the received commands were valid, improving accuracy and increasing user experience, Kim, paragraph 8.
Regarding claim 6, Meier in view of Arrasvuori in further view of Balan further in view of Hueso in further view of Haddick further in view of Kim teach the computer-readable memory according to claim 5 and further teach wherein the particular calibration action comprises moving the wire frame model left or moving the wire frame model right relative to the captured first image (see for instance, Hueso, paragraphs 17, 21-23, 30-37, and 55 and fig. 2). The motivation to combine Meier, Arrasvuori, Balan, Hueso, Haddick, and Kim is the same as that which was set forth with respect to claim 5.
Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meier et al. (WIPO document WO 2011/045276, US PG Publication 2012/0218263 is being used as a translation for WO 2011/045276) in view of Arrasvuori (US PG Publication 2008/0071559) in further view of Balan et al. (US PG Publication 2012/0306850) further in view of Hueso (US PG Publication 2012/0120113), as applied to claim 1 above, in further view of Zimmerman et al. (US PG Publication 2012/0113141).
Regarding claim 9 Meier in view of Arrasvuori in further view of Balan further in view of Hueso teach the computer-readable memory according to claim 1 and further teach wherein the physical marker in the captured second image corresponds to an object in a physical world, wherein the object in the physical world corresponds to a same object in a virtual model. 
In the same art of augmented reality, Zimmerman teaches the augmentation system may implement various augmented reality techniques to overlay, annotate, modify or otherwise augment an image having virtual objects representing real objects from a real-world environment such as reality with one or more virtual objects representing other real objects such as consumer products or commercial products, see for instance, paragraph 24. A user may receive real-world image as represented by the reality and captured by the digital camera and view consumer or commercial products located within the real-world image in real-time, see for instance, paragraph 24. The virtual objects may be stored as part of a remote product catalog or a local product catalog…a product catalog may comprise various digital models of various consumer products, see for instance, paragraph 26. The augmentation system may comprise the pattern detector component, which may generally be arranged to determine various parameters about the real objects and/or virtual objects, see for instance, paragraph 28. The parameters may represent various measurable characteristics of the real objects and/or virtual objects, see for instance, paragraph 29. The user and/or the augmentation system may automatically or manually select a particular defined pattern for a given real object and cause the defined pattern to be converted into physical form, see for instance, paragraph 31. 
It would have been obvious to one of ordinary skill in the art at the time of the invention having the teachings of Meier, Arrasvuori, Balan, Hueso and Zimmerman in front of them to incorporate augmentation as taught by Zimmerman into Meier’s augmented reality display system, as having the physical marker correspond to an object in the real world and have the object in the real world correspond to a same object in a virtual model, such as described by Zimmerman was well known at the time of the invention and would have yielded predictable results in combination with Meier, Arrasvuori, Balan and Hueso.
The modification of Meier, Arrasvuori, Balan and Hueso with Zimmerman would have allowed the physical marker in the captured second image corresponds to an object in a physical world, wherein the object in the physical world corresponds to a same object in a virtual model. 
The motivation for using augmentation would have been to enhance consumer sensor feedback and improve the user experience, see for instance, Zimmerman, paragraph 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613